



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Maillis, 2012
    ONCA 217

DATE: 20120405

DOCKET: C52811

Winkler C.J.O., Laskin and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Maillis

Applicant/Appellant

S. Pennypacker, for the appellant

J.K. Stewart, for the respondent

Heard:  April 3, 2012

On appeal from the conviction entered on June 9, 2010 and
    the sentence imposed on October 5, 2010 by Justice Lesley M. Baldwin of the Ontario
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

There is no error in principle.  In light of the trial judges finding
    that this is part of a pattern of ongoing misconduct, the sentence is within
    the range of a fit sentence.  The appeal is dismissed.


